Citation Nr: 1537102	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The issues of entitlement to a compensable evaluation for right knee degenerative arthritis and polymyalgia rheumatica and entitlement to a compensable evaluation for polymyalgia rheumatica with fatigue have been raised by the record and deferred by the RO in a May 2015 rating decision.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

In multiple written statements of record, the Veteran contends that his currently diagnosed bilateral, constant tinnitus was the result of events during his active service, to include noise exposure.  The Veteran has continually asserted that his tinnitus began during active service.

Service treatment records are void of any complaints, treatment, or diagnosis of tinnitus.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was DeCon (Decontamination) Specialist.  Additional service personnel records reflected that he had service in Vietnam from June 1967 to May 1968.

Post-service VA treatment records dated in December 2008 showed denial of tinnitus.  However, in a November 2010 VA examination report, the Veteran noted having experiencing constant tinnitus that began 40 years ago during service in Vietnam.  He stated that his duties during military service consisted of transportation and chemical corps, that he fired weapons with his right hand, and that he did not use any hearing protection or require a hearing conservation program.  After military service, he worked in construction for 15 years with hearing protection.  He reported no family history of ear disease, no previous history of ear disease, no history of head trauma, and no history of ear trauma.  The examiner diagnosed bilateral hearing loss and constant, bilateral tinnitus, opining that the etiology of the tinnitus was "at least as likely as not" associated with hearing loss.  The examiner further opined it was "less likely" that the hearing loss and tinnitus were related to noise exposure during military service, as the Veteran's service discharge hearing test showed normal bilateral hearing.

Additional VA treatment records dated February and March 2011 reflected complaints of bilateral tinnitus.  In May 2015 VA examination report, the Veteran asserted that his tinnitus began in 1967-1968 while he was exposed to mortars, grenades, rifle fire, and diesel engines in Vietnam.  The examiner listed diagnoses of bilateral sensorineural hearing loss and tinnitus, opining that the Veteran's tinnitus was "at least as likely as not" a symptom associated with the hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  It was noted that the Veteran experienced a constant tinnitus in both ears, which was accompanied by a second intermittent ringing in both ears.  The examiner also noted that the RO did not request an opinion pertaining to tinnitus.

The Board's review of the record revealed that additional development is warranted.  As an initial matter, additional pertinent evidence was added to the record in 2015, specifically the May 2015 VA examination report discussed above.  There is no indication that the RO reviewed these records, as they were clearly associated with the record following the issuance of the June 2013 statement of the case.  As the Veteran has not waived RO jurisdiction consideration of this evidence, the case must be remanded for additional development.  38 C.F.R. § 20.1304(c) (2014).

The Board has also determined that the November 2010 VA medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner did not fully discuss the Veteran's lay contentions as to when tinnitus began, as well as his asserted in-service noise exposures.  The conclusions reached by the examiner also do not constitute a complete rationale for the opinion that tinnitus was not incurred in or causally related to active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is provided which properly considers all of the evidence of record, discusses Veteran's asserted in-service noise exposure without hearing protection as well as tinnitus, and adequately addresses the etiology of the Veteran's tinnitus as well as all post-service occupational and recreational noise interests and/or exposures.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed tinnitus from Durham VA Medical Center (VAMC), Fayetteville VAMC, and Salisbury VAMC.  As evidence of record only includes treatment records dated up to March 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for tinnitus.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include all pertinent VA treatment records from Durham VAMC, Fayetteville VAMC, and Salisbury VAMC from March 2015 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA medical opinion from an appropriate audiologist to clarify whether the Veteran's claimed tinnitus is related to his military service.  All electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.  

Based on a review of the evidence of record, to include the Veteran's report of tinnitus while on active duty and since his active duty, his military occupational specialty, and his in-service and post-service noise exposure, the examiner must provide an opinion as to whether any tinnitus that the Veteran has had during the pendency of the claim is related to his active duty service, or to any incident therein, to include as due to noise exposure. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

The RO must schedule another examination if it is necessary to answer the question posed above.

3.  The RO must review the resulting VA medical opinion, and any additional ordered examination, to ensure that it is in complete compliance with the directives of this remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures.
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for tinnitus, taking into consideration all relevant evidence associated with the evidence of record since the June 2013 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

